Citation Nr: 0724584	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected scar with postoperative keloids, 
neck and right cheek.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1965.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision in which the RO denied the veteran's claim for a 
higher rating for a post-operative scar and denied his claim 
for service connection for a cervical spine disability.  In 
December 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in August 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2003.  The RO continued the denial of the claims on appeal 
(as reflected in a March 2005 supplemental SOC (SSOC)) and 
forwarded these matters to the Board for further appellate 
consideration.

In October 2005, the appellant testified before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.

During his Board testimony, the veteran raised a new 
secondary service connection claim-that a neuropsychiatric 
disorder is related to his service-connected scar. This 
matter is referred to the RO for appropriate action.



REMAND

The Board's review of the claims file, especially of the 
transcript of the veteran's Board hearing, reveals that 
additional RO action concerning the claims on appeal is 
warranted.  

During his Board hearing, the veteran's representative argued 
that the veteran's service-connected scar disability has 
morphed over time into a keloid of both the right cheek and 
neck.  He argued that this protected rating now on appeal 
really involves the cheek scar (which is due to service), but 
that the veteran's neck scar resulted from post-service 
treatment at a VA facility.  The representative maintained at 
the hearing, and in his May 2007 brief, that the veteran's 
claim for a higher rating should include a separate rating 
for the neck scar.  

The Board construes the representative's argument as raising 
an informal claim for compensation, pursuant to 38 U.S.C.A. 
§ 1151, for a post-service March 1966 operation at a VA 
facility for an abscess on the veteran's neck.  In addition, 
in his brief, the representative requests that the cervical 
spine disability also be compensated pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

During the hearing and in his brief, the representative also 
attempted to raise a new claim of clear and unmistakable 
error (CUE) in the June 1966 rating decision which granted 
the veteran service connection for keloid of the neck.  The 
Board finds that this new CUE claim is related to the section 
1151 issue.

Given this, and the fact that a separate rating for the 
veteran's service-connected scar as a result of the first-
noted section 1151 claim above concerns both the veteran's 
rating for the service-connected scar and his claim for a 
cervical spine disability, which the RO considered on a 
direct and secondary service connection basis, the Board 
finds that the claims for compensation pursuant to 
38 U.S.C.A. § 1151 are inextricably intertwined with the 
claims now on appeal, and that all the claims should be 
considered together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  

Because the RO has not adjudicated the claim for § 1151 
relief, appellate consideration of the claims for which an 
appeawl has been perfected would be premature.  Hence, a 
remand of these matters for RO adjudication of the 
intertwined claims, in the first instance, is warranted.

If the section 1151 claims or the CUE claim is denied, the RO 
should provide separate notice of the denial, and afford the 
veteran the opportunity to perfect an appeal as to that 
issue.  The Board further points out to the veteran that, if 
he wishes to pursue an appeal of any issue not currently in 
appellate status--specifically, the § 1151 claims or a claim 
for CUE--a perfected appeal must be filed as to that issue.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Additionally, the Board notes that, in the October 2005 Board 
hearing, the veteran disclosed to VA that he was receiving 
benefits from the Social Security Administration (SSA).  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

On remand, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and evidence pertinent to the claims 
already on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A.§  5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter also should invite the veteran to submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards notice 
relating to disability ratings and effective dates, as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
also should undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from SSA a copy 
of its determination on the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the appellant 
and his representative a letter requesting 
that the appellant provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

The RO also should ensure that its notice 
to the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he has 
a full one-year period to respond 
(although VA may decide the claims on 
appeal within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remands, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal, 
along with the veteran's section 1151 
claims and his CUE claim, in light of all 
pertinent evidence and legal authority.  

6.  If either of the section 1151 claims 
and/or the CUE claim is/are denied, the 
veteran and his representative must be 
separately notified of the denial of the 
new claim(s) and advised of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal (an NOD, and, after issuance 
of an SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should perfect 
an appeal of any of the new claims denied, 
if desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

7.  If the claim for a higher rating for 
the service-connected scar and the claim 
for service connection for a cervical 
spine disability are denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations and afford the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal of his section 1151 and CUE claims, 
or the time period for doing so has 
expired, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



